using DETAILED ACTION
Acknowledgements
The amendment filed 6/21/2019 is acknowledged.
Claims 16-35 are pending.
Claims 16-35 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objection
Following claims contain typographical error.  An appropriate correction or clarification is required.
Claims 20 and 28 recite “causing the one or more nodes to initiate a blockchain transaction to deploy the blockchain contact.”


Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 16-23 are directed to a method, claims 24-31 and 32-35 are directed to system and apparatus.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) data validation.  Specifically, the claims recite “obtaining audit data…; generating…abstract of the audit data; retrieving…abstract of the operation information…; determining authenticity of the audit data… ”, which is mathematical relationships of “Mathematical concepts” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for conducting data validation. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as the use of processors and non-transitory computer readable storage medium merely use(s) a computer as a tool to perform an abstract idea. Specifically, performing data validation including obtaining audit data, generating a digital abstract of the audit data, retrieving a digital abstract from blockchain, and determining the authenticity of the audit data by comparing the generated digital abstract with the retrieved digital abstract.  The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 24-31 and 32-35 are system and apparatus claims that are used to perform the method claims 16-23 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve data validation including obtaining audit data, generating a digital abstract of the audit data, retrieving a digital abstract from blockchain, and determining the authenticity of the audit data by comparing the generated digital abstract with the retrieved digital abstract.  This only uses the processor or computer system to automate or implement the abstract idea of performing data validation.  Dependent claims 17, 25 and 33 describe data verification.  Dependent claims 18, 26 and 34 describe retrieving digital abstract from blockchain.   Dependent claims 19, 22, 27, 30 and 35 describe the digital abstract of operation information.  Dependent claims 20 and 28 describe smart contract initiation.  Dependent claims 21 and 29 describe digital abstract of the audit data generation.  Dependent claims 23 and 31 describe the operation information. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea. 
Viewed as a whole, the combination of elements recited in the method claims simply recite the concept of performing data validation including obtaining audit data, generating a digital abstract of the audit data, retrieving a digital abstract from blockchain, and determining the authenticity of the audit data by comparing the generated digital abstract with the retrieved digital abstract.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of a processor and memory as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-19, 22-27 and 30-35 are rejected under 35 U.S.C. 102 as being anticipated by US Patent Publication US20180308098A1 (“Ebrahimi”).

Regarding claims 16, 24 and 32, Ebrahimi teaches: 
obtaining audit data for authentication against operation information associated with an executed transaction; (Fig. 4C item 471; para 0082; claims 1, 12 and 18)
generating a digital abstract of the audit data; (Fig. 4C item 474; para 0082; claims 1, 12 and 18)
retrieving a digital abstract of the operation information from a blockchain; and (Fig. 4C item 476; para 0082; claims 1, 12 and 18)
determining authenticity of the audit data by verifying the generated digital abstract of the audit data against the retrieved digital abstract of the operation information. (Fig. 4C item 477; para 0082; claims 1, 12 and 18)

Regarding claims 17, 25 and 33, Ebrahimi teaches:
in response to determining that the generated digital abstract of the audit data is consistent with the retrieved digital abstract of the operation information, determining that the audit data is authentic; and  (Figs. 2B-2, 4C item 478; paras 0048, 0050 and 0082; claims 1, 12 and 18)
in response to determining that the generated digital abstract of the audit data is inconsistent with the retrieved digital abstract of the operation information, determining that the audit data is unauthentic. (Figs. 2B-2, 4C item 478; paras 0048, 0050, 0082; claims 1, 12 and 18)

Regarding claims 18, 26 and 34, Ebrahimi teaches:
retrieving the digital abstract of the operation information from the blockchain comprises retrieving the digital abstract of the operation information from the blockchain according to a blockchain transaction identification associated with the digital abstract of the operation information. (Fig. 4C item 475; para 0082)

Regarding claims 19, 27 and 35, Ebrahimi teaches:
in response to a login, generating a digital abstract of identity information for the login; (Fig. 4A items 451 and 452; para 0080)
transmitting the digital abstract of the identity information to one or more nodes of the blockchain for storage in the blockchain; (Fig. 4A item 453; para 0080)
obtaining a blockchain transaction identification associated with the digital abstract of the identity information; (Fig. 4A item 454; para 0080)
executing the transaction; (Fig. 4B item 465; para 0081)
generating the digital abstract of the operation information, (para 0081) wherein the operation information includes transaction information of the transaction and one or more of: the digital abstract of the identity information, the identity information, and the blockchain transaction identification associated with the digital abstract of the identity information; (para 0076)
transmitting the digital abstract of the operation information to one or more nodes of the blockchain for storage in the blockchain; and (Fig. 4B item 466; para 0081)
obtaining the blockchain transaction identification associated with the digital abstract of the operation information. (Fig. 4B items 467 and 468; para 0081)

Regarding claims 22 and 30, Ebrahimi teaches:
wherein the digital abstract of the operation information comprises a hash value of the operation information. (paras 0030)

Regarding claims 23 and 31, Ebrahimi teaches:
the operation information comprises transaction information of the transaction. (Fig. 4B item 465; para 0081)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior
art are such that the subject matter as a whole would have been obvious at the time the invention was
made to a person having ordinary skill in the art to which said subject matter pertains. Patentability


Claims 20-21 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20180308098A1 (“Ebrahimi”) in view of US Application Publication US20190303623A1 (“Reddy et al.”).

Regarding claims 20 and 28, Ebrahimi discloses all the limitations as described above.  Ebrahimi does not teach the following:
writing the digital abstract of the operation information and a cryptographic process used for generating the digital abstract of the operation information into a blockchain contract;
causing the one or more nodes to initiate a blockchain transaction to deploy the blockchain contact.
However, Reddy et al. teaches:
writing the digital abstract of the operation information and a cryptographic process used for generating the digital abstract of the operation information into a blockchain contract; (Fig. 15; abs; para 0159)
causing the one or more nodes to initiate a blockchain transaction to deploy the blockchain contact. (paras 0144-0145)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling
date of the invention to modify the Identity Management Service Using a Block Chain Providing Identity Transactions between devices of Ebrahimi by including smart contract in accordance with the teaching of Reddy et al.. This modification enables Ebrahimi’s system to automate the identity verification process. (Reddy et al., paras 0077, 0108) 

Regarding claims 21 and 29, Ebrahimi in view of Reddy et al. disclose all the limitations as described above. Reddy et al. further discloses:
generating the digital abstract of the audit data comprises generating the digital abstract of the audit data based on the cryptographic process used for generating the digital abstract of the operation information. (para 0108)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685